Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/29/2021 regarding 35 U.S.C 102(a)(1) rejections of claims 1-4 as being anticipated by Aldersley WO 2018114251 have been fully considered but they are not persuasive. See rejection below.
The Examiner disagrees that the pivot axis P varies, it remains at the same point as the striker moves between its different positions (Figs 5-7)
Applicant's arguments filed 12/29/2021 regarding 35 U.S.C 102(a)(1) rejections of claims 1-2, 8-9, 11-12, and 18-19 as being unpatentable over Barcikowski DE 10327973 in view of Aldersley WO 2018114251 have been fully considered but they are not persuasive. See rejection below.
The Examiner disagrees that PHOSITA would not include a dampener as taught in Aldersley. The spring 20 exists just to help bias the striker plate 10 to an initial position in Fig 1. PHOSTIA would understand that adding a damper towards the opposite end of the strike plate between the first end and second ends of the striker plate to dampen the movement of the striker plate when the striker 5 engages the latch 4.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aldersley WO 2018114251 A1 (Please note: see machine translations for paragraph number references).
Regarding Claim 1, Aldersley teaches: A striker assembly (Fig 5) for a vehicle closure panel, comprising: a striker plate (50) having opposite sides extending between first (Fig 5, right end of 50) and second (Fig 5, left end of 50) ends; a striker (15) fixed to said striker plate adjacent said second end (Fig 5, striker is adjacent to second end on the left); a base plate (20) pivotally coupled to said striker plate by a pivot attachment (Fig 5, the pair of 55 being fixed to both striker plate 50 and 30 and striker plate and base plate 20 creates a fixed point P at which striker plate 50 pivots relative to the base plate 20.) between said first end and said second end (Fig 5-7, pivot P is between right and left ends of striker plate 50); and a dampener assembly (unnumbered feature comprising: 60 and 65) fixed to said striker plate and said base plate (Fig 5, rightmost pair of 65 of the assembly is fixed to striker plate and base plate due to the rightmost 65 being held securely in place by the striker plate and the base plate) adjacent said first end of said striker plate (Fig 5, rightmost pair of 65 is adjacent to the right end of striker plate 50), said dampener assembly being between said first end and said pivot attachment ( Fig 5, rightmost pairs of 60 and 65 are located between the right end of striker plate 50 and pivot attachment 55), said dampener assembly dampening pivotal movement of said striker plate relative to said base plate (P0059 and P0060, Please note: it is the position of the Examiner that 65 would dampen the return of the striker plate to initial position in Fig 5 from positions in Fig 6 and Fig 7).
Regarding Claim 2, Aldersley teaches: The striker assembly of claim 1, wherein said dampener assembly includes a support member (30) fixed against movement relative to one of said striker plate and said base plate (See Fig 5-7, fixed against movement relative to striker plate 50 via attachment to base plate 20) and at least one dampener member disposed about said support member (See Fig 5, rightmost pair 60, and leftmost pair 65 are all disposed about support member 30) in dampening relation with the other of said striker plate and said base plate (See Fig 6 and 7, 60, and 65 are all in damping relationship with the baseplate. Please note: it is the position of the Examiner that 65 would dampen the return of the striker plate to initial position in Fig 5 from positions in Fig 6 and Fig 7).
Regarding Claim 3, Aldersley teaches: The striker assembly of claim 2, wherein support member is fixed against movement relative to said base plate (See Fig 5-7, fixed against movement relative to striker plate 50 via attachment to base plate 20) and said at least one dampener member is disposed in dampening relation with said striker plate (See Fig 6 and 7, 60, and 65 are all in damping relationship with the baseplate. Please note: it is the position of the Examiner that 65 would dampen the return of the striker plate to initial position in Fig 5 from positions in Fig 6 and Fig 7).
Regarding Claim 4, Aldersley teaches: The striker assembly of claim 3, wherein said at least one dampener member includes at least one dampener member disposed on opposite sides of said striker plate (See Fig 5, Each respective pair of 60, and 65, is disposed on opposite sides of the striker plate).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-2, 8-9, 11-12, 18-19, are rejected under 35 U.S.C. 103 as being unpatentable over Barcikowski DE 10327973 A1, in view of Aldersley WO 2018114251 A1 (Please note: see machine translations for paragraph and line reference numbers).
Regarding Claim 1, Barcikowski teaches: A striker assembly for a vehicle closure panel (Fig 1), comprising: a striker plate (10) having opposite sides extending between first (See Fig 1, bottom end) and second (See Fig 1, top end) ends; a striker (5) fixed to said striker plate adjacent said second end (See Fig 1, striker 5 is adjacent second (top) end); a base plate (18) pivotally coupled to said striker plate by a pivot attachment (Fig 1, coupled via axle 17; P0017 L1-5) between said first end and said second end (Fig 1, axle is between bottom and top ends). Barcikowski does not teach a dampener assembly fixed to said striker plate and said base plate adjacent said first end of said striker plate, said dampener assembly being between said first end and said pivot attachment, said dampener assembly dampening pivotal movement of said striker plate relative to said base plate. Aldersley teaches that it is known in the art to fix a dampener assembly (Aldersley: Fig 5, elements 55, 60, and 65) to a striker plate and a base plate (Aldersley: See Fig 5, leftmost pair of element 55 is fixed to striker plate 50 and base plate 20) adjacent to the first end of said striker plate (Aldersley: See Fig 5, rightmost pair of element 60 is adjacent to the first end (Aldersley: Fig 5 right end of striker plate 50)) between the first end and the pivot attachment (Aldersley: Fig 5, rightmost pairs of 60 and 65 are located between the right end of striker plate 50 and pivot attachment 55) , with the dampener assembly dampening pivotal movement of said striker plate relative to said base plate (Aldersley: P0059 and P0060). It would be obvious to one of ordinary skill in the art to modify the teachings of Barcikowski with the teachings of Aldersley to add a dampener assembly between the striker plate and the base 
Regarding Claim 2, Barcikowski, in view of Aldersley, teaches: The striker assembly of claim 1, wherein said dampener assembly includes a support member (Barcikowski: 22) fixed against movement relative to one of said striker plate and said base plate (Barcikowski: comparing Figs 1-3, 22 is fixed against movement relative to the base plate) and at least one dampener member disposed about said support member in dampening relation with the other of said striker plate and said base plate (based on the combination made in the previous claim above, the dampening elements (Aldersley: 60, and 65) would be disposed about the support member 22 on the striker 10 and base 18 plates and be in dampening relation with the two plates.
Regarding Claim 8, Barcikowski, in view of Aldersley, teaches: The striker assembly of claim 2, further including an adjustment member (Barcikowski: 27) disposed about said support member (Barcikowski: See Fig 1), said adjustment member being selectively moveable along said support member (Barcikowski: Compare Figs 1-3) to change a dampening characteristic of said at least one dampener member (Aldersley: 60, 65; based on the combination made in claim 1 above, the movement of the adjustment member about the support member would then change the dampening characteristics of at least one of the dampener members 60, 65).
Regarding Claim 9, Barcikowski, in view of Aldersley, teaches: The striker assembly of claim 8, wherein said support member has external threads (Barcikowski: See Fig 1. External threads are visible on support member 22) and said adjustment member is a nut (Barcikowski: 22, P0023 L1) having internal threads in threaded engagement with said external threads (Barcikowski: P0023 L1, P0027 L3-4).
Regarding Claim 11, Barcikowski, in view of Aldersley, does not teach: A method for inhibiting the generation and transmission of vibration through a striker assembly of a motor vehicle closure panel, comprising: providing a striker plate having opposite sides extending between first and second ends; fixing a striker to said striker plate adjacent said second end; pivotally coupling a base plate to said striker plate between said first end and said second end; and fixing a dampener assembly to said striker plate and said base plate adjacent said first end of said striker plate and configuring said dampener assembly to dampen pivotal movement of said striker plate relative to said base plate. However, given the structure taught by the combination of Barcikowski and Aldersley, it would have been obvious to perform this method.
Regarding Claim 12, Barcikowski, in view of Aldersley, does not teach: The method of claim 11, further including fixing a support member against movement relative to one of said striker plate and said base plate and disposing at least one dampener member about said support member in dampening relation with the other of said striker plate and said base plate. However, given the structure taught by the combination of Barcikowski and Aldersley, it would have been obvious to perform this method.
Regarding Claim 18, Barcikowski, in view of Aldersley, does not teach: The method of claim 12, further including disposing an adjustment member about said support member, with said adjustment member being selectively moveable along said support member to change a dampening characteristic of said at least one dampener member. However, given the structure taught by the combination of Barcikowski and Aldersley, it would have been obvious to perform this method.
Regarding Claim 19, Barcikowski, in view of Aldersley, does not teach: The method of claim 18, providing said support member having external threads and providing said adjustment member a nut having internal threads in threaded engagement with said external threads. .
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Aldersley WO 2018114251 A1 (Please note: see machine translations for paragraph and line reference numbers).
Regarding Claim 11, Aldersley does not explicitly teach: A method for inhibiting the generation and transmission of vibration through a striker assembly of a motor vehicle closure panel, comprising: providing a striker plate having opposite sides extending between first and second ends; fixing a striker to said striker plate adjacent said second end; pivotally coupling a base plate to said striker plate between said first end and said second end; and fixing a dampener assembly to said striker plate and said base plate adjacent said first end of said striker plate and configuring said dampener assembly to dampen pivotal movement of said striker plate relative to said base plate. However, given the structure taught by Aldersley (per 102 rejection of Claim 1 above) it would have been obvious to perform this method.
Regarding Claim 12, Aldersley does not explicitly teach: The method of claim 11, further including fixing a support member against movement relative to one of said striker plate and said base plate and disposing at least one dampener member about said support member in dampening relation with the other of said striker plate and said base plate. However, given the structure taught by Aldersley (per 102 rejection of Claim 2 above), it would have been obvious to perform this method.
Regarding Claim 13, Aldersley does not explicitly teach: The method of claim 12, further including fixing said support member against movement relative to said base plate and disposing said at least one dampener member in dampening relation with said striker plate. However, given the structure taught by Aldersley (per 102 rejection of Claim 3 above), it would have been obvious to perform this method.
Regarding Claim 14, Aldersley does not explicitly teach: The method of claim 13, further including disposing at least one dampener member on opposite sides of said striker plate. However, given the structure taught by Aldersley (per 102 rejection of Claim 4 above), it would have been obvious to perform this method.
Allowable Subject Matter
Claims 5-7 are allowed over prior art. Following the applicant’s amendments, the prior art does not teach or fairly suggest the vehicle door lock device as claimed in independent claim 1 of the instant application. The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight. 
Regarding Claim 5, the prior art of record Aldersley WO 2018114251 A1, teaches a striker assembly having much of the claimed structure but fails to teach each and every limitation of the claims. Specifically the prior art fails to teach the support member having an annular flange and a washer disposed about the support member in a clearance fit with at least one dampener member disposed between the annular flange and the washer. 
Regarding Claims 6-7 these are allowed due to their dependency on claim 5.
Claims 10, 15-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Regarding Claim 10, none of the prior art discloses or renders obvious a striker assembly having the combination of features recited in claim 10. The closes prior art of record, Aldersley, WO 2018114251 A1, teaches a striker assembly having much of the claimed structure but fails to teach the dampener member being a Belleville washer.
Regarding Claim 15, none of the prior art discloses or renders obvious a striker assembly having the combination of features recited in claim 15. The closes prior art of record, Aldersley, 
Regarding Claims 16-17, these claims are objected to due to their dependency from claim 15.
Regarding Claim 20, none of the prior art discloses or renders obvious a striker assembly having the combination of features recited in claim 15. The closes prior art of record, Aldersley, WO 2018114251 A1, teaches a striker assembly having much of the claimed structure but fails to teach at least one of the dampener members being a Belleville washer
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C./Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675